  Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 1 of 11 PageID #:33399




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


  CITY OF CHICAGO,

                     Plaintiff,

             v.                                  Case No. 14-cv-04361

  PURDUE PHARMA L.P.; et al.,                    Honorable Jorge L. Alonso

                     Defendants.                 Magistrate Judge Young B. Kim



                   REPLY IN SUPPORT OF NON-PARTY ABBVIE INC.’S
                     MOTION TO QUASH THIRD-PARTY SUBPOENA




NAI-1515173529v2
  Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 2 of 11 PageID #:33400




                                                        Table of Contents

                                                                                                                                 Page

  I.        INTRODUCTION .......................................................................................................... 1

  II. ARGUMENT .................................................................................................................. 2

       A.      The City’s Three Relevance Theories Are Without Merit. .............................................2

            1. Collectability of a hypothetical judgment. ....................................................................3

            2. The 2016 and 2018 Allergan-Teva Agreements. ...........................................................5

            3. Personal jurisdiction....................................................................................................5

       B. The City’s Opposition Confirms that the Subpoena Is Unduly Burdensome and
          Disproportionate to the Needs of the Case. ......................................................................6

       C.      The City Fails To Justify Its Attempted End-Run Around Party Discovery Limits. ........8

  III. CONCLUSION .............................................................................................................. 9




NAI-1515173529v2                                                    i
  Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 3 of 11 PageID #:33401




                                   I.      INTRODUCTION

        Plaintiff City of Chicago (the “City”) asks the Court to require non-party AbbVie Inc.

(“AbbVie”) to respond to its wide-ranging, burdensome subpoena (the “Subpoena”) that focuses

on AbbVie’s acquisition of defendants Allergan Limited and Allergan Finance, LLC (together, the

“Allergan Defendants”) this past May (the “Acquisition”). Yet the City fails to connect any of the

Subpoena’s twelve broad requests to a matter at issue in this action.

        The City’s primary relevance argument is that the requests go to the Allergan Defendants’

“ability to pay a judgment in this action.” (Pl’s Opp. To Non-Party AbbVie Inc.’s Mot. Quash 3d-

Party Subpoena at 5 (Dkt. No. 884) (“Pl’s Opp.”)). But the collectability of a potential judgment

not an appropriate issue for pre-judgment discovery, and the City’s speculation as to how the

Acquisition potentially could affect collectability is wholly unsupported. Tellingly, the City fails

to cite any authority permitting pre-judgment discovery relating to a defendant’s ability to satisfy

a hypothetical judgment based on claims like the City’s. This is unsurprising because it is black-

letter law that such discovery is impermissible even from parties—let alone from non-parties.

        Separately, the City asserts that the requested documents are relevant because they may

relate to Allergan’s 2016 sale of certain subsidiaries to Teva and a subsequent agreement regarding

that sale entered into in 2018. But those agreements predated the Acquisition, and the parties to

them are defendants in this action, which obviates the City’s supposed need for third-party

discovery relating to the agreements from non-party AbbVie.

        Finally, the City argues that the requested documents are relevant because they relate to

Allergan Limited’s personal jurisdiction defense. Personal jurisdiction, however, is determined

when an action is filed—here, 2014—and the documents sought by the Subpoena do not bear on

that issue.



                                                 1
NAI-1515173529v2
    Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 4 of 11 PageID #:33402




        In light of the City’s failure to establish the relevance of the materials sought by any

request, the Subpoena fails the Fed. R. Civ. P. 26(b)(1) proportionality test and violates Fed. R.

Civ. P. 45(d)(1)’s requirement that the subpoenaing party “must take reasonable steps to avoid

imposing undue burden or expense.” The City does not explain why the thousands of pages of

publicly available information about the $63 billion acquisition are insufficient, much less what

would justify imposing the significant burdens of collection, privilege review, and production on

a third party regarding what are, at best, premature collateral issues based on conjecture. Nor does

the City explain—much less excuse—its attempt to end-run the document request limits and

deadlines negotiated by the parties and set by the Court by serving twelve additional requests on

the Allergan Defendants’ corporate affiliate. The Subpoena is improper and should be quashed. 1

                                       II.    ARGUMENT

        A.         The City’s Three Relevance Theories Are Without Merit.

        Eleven of the Subpoena’s twelve requests seek documents relating to the Acquisition. (See

Mem. Supp. Non-Party AbbVie Inc.’s Mot. Quash Third-Party Subpoena at 2-4 (Dkt. No. 873)

(“AbbVie Mot.”) (listing requests and explaining that the final Request’s ambiguity makes it

impossible to determine what relevant information, if any, it seeks)). The Acquisition closed in

May 2020—years after the conduct at issue in the City’s complaint—and has no bearing on any

of the City’s four claims, all of which involve the marketing and distribution of opioids, or on any

defendant’s defense. Id. They are therefore irrelevant, and the Subpoena should be quashed on


1
 The City faults AbbVie for declining to “work out a compromise” in the November 5, 2020, meet
and confer. (Pl’s Opp. at 1). But, in the meet and confer, the City had no reasoned explanation of
why the materials sought by the Subpoena are relevant. Further, and given (1) the Subpoena’s
patent irrelevance, (2) the undue burden that even dramatically narrowed requests would impose,
and (3) the City’s apparent failure to review the thousands of publicly available documents and
then explain what (if anything) it may still need and why, a discussion like the one the City argues
should have taken place would have been futile. Put simply, no production is warranted here.

                                                 2
NAI-1515173529v2
    Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 5 of 11 PageID #:33403




this basis alone. Fed. R. Civ. P. 26(b)(1); Fulton v. Foley, 2019 U.S. Dist. LEXIS 209585, at *6-

8 (N.D. Ill. Dec. 5, 2019) (Harjani, M.J.) (quashing Rule 45 subpoena in substantial part on

irrelevance grounds). As detailed below, none of the City’s three relevance theories has merit.

                   1.   Collectability of a hypothetical judgment

        First, the City argues that the requested materials are relevant to “Allergan’s ability to pay”

a hypothetical judgment against it. (Pl’s Opp. at 5-6). But “[t]he federal discovery rules generally

prohibit a litigant from discovering an opponent’s assets ‘until after a judgment against the

opponent has been rendered.’” Resolution Trust Corp. v. Thornton, 41 F.3d 1539, 1547 (D.C. Cir.

1994) (citation omitted).2 Indeed, it is black-letter law that, absent narrow circumstances not

present here, the Federal Rules “ordinarily do not permit the discovery of facts concerning a

defendant’s financial status or ability to satisfy a judgment since such matters are not relevant to

the trial issues and cannot lead to the discovery of admissible evidence.” 23 Am. Jur. 2d

Depositions and Discovery § 37 (2020) (footnote omitted). 3




2
  See, e.g., Swartz v. Rescue, 2017 U.S. Dist. LEXIS 227041, at *6 (S.D. Ind. June 20, 2017)
(Lynch, M.J.) (“the plaintiffs are not entitled to obtain financial information to explore the
collectability of a potential judgment”); In re Method for Processing Ethanol Byproducts &
Related Subsystems Patent Litig., 2015 U.S. Dist. LEXIS 196942, at *6-7 (S.D. Ind. May 8,
2015) (Lynch, M.J.) (denying motion seeking discovery because “discovery for purposes of
collectability issues [wa]s not relevant to the merits”); 3600 Michigan Co. v. Infra-Metals Co.,
2009 U.S. Dist. LEXIS 88181, at *8 (N.D. Ind. Sept. 24, 2009) (Rodovich, M.J.) (“a defendant’s
financial status or ability to pay generally is not a permissible ground for inquiry during the
discovery phase”) (citations omitted); In re Cowger, 2014 Bankr. LEXIS 379, at *14-15 (C.D.
Ill. Bankr. Jan. 29, 2014) (noting the “general rule that pre-judgment discovery about a
defendant’s financial affairs is prohibited when the purpose is to determine whether a final
judgment will be collectible rather than to establish an element of liability”) (citations omitted).
3
 See also 27 C.J.S. Discovery § 54 (2020) (“[S]ince a party’s financial condition or ability to
satisfy a judgment is not usually reasonably calculated to produce admissible evidence relating to
establishing a claim or defense, such information is generally not discoverable during
prejudgment discovery.”) (footnote omitted).

                                                  3
NAI-1515173529v2
  Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 6 of 11 PageID #:33404




          As Judge Shadur observed, the drafters of the 1970 amendments “confronted the question

of prejudgment discovery of a defendant’s financial affairs” and “drew a narrow line;” namely,

they required disclosure of insurance agreements, but limited the “‘[t]he amendment . . . to

insurance coverage, which should be distinguished from any other facts concerning defendant’s

financial status.’” Board of Educ. of Evanston Twp. High Sch. Dist. No. 202 v. Admiral Heating

& Ventilating, Inc., 104 F.R.D. 23, 33 n.16 (N.D. Ill. 1984) (quoting 1970 Adv. Comm. Note to

Fed. R. Civ. P. 26(b)(2)). Observing that clear line, and except where independently relevant,

“district courts across the country generally do not allow pre-judgment discovery regarding a

defendant’s financial condition or ability to satisfy a judgment.” SierraPine v. Refiner Prods.

Mfg., 275 F.R.D. 604, 609-10 (E.D. Cal. Aug. 2, 2011) (Newman, M.J.) (collecting cases); see

also footnote 2, supra at page 3 (collecting cases within the Seventh Circuit). Instead, the

“appropriate means of obtaining . . . information” about the defendant’s financial condition and

ability to pay is, in the event an adverse judgment is entered, through “post-judgment discovery

pursuant to Federal Rule of Civil Procedure 69(a)(2).” SierraPine, 275 F.R.D. at 610 (emphasis

added).

          These general principles are particularly applicable here, where the City (1) seeks

discovery from a non-party and (2) offers no support for its rank speculation that there is doubt

about the Allergan Defendants’ “ability to pay” a hypothetical judgment. For example, the City

claims that Request Nos. 4-7 are relevant to the Allergan Defendants’ ability to pay because they

“seek documents planning and recording ‘cost savings’ or ‘synergies,’” and “such ‘cost savings’

could lead to the sale of assets or layoffs that would substantially impair Allergan’s financial health

and ability to pay a judgment in this action.” (Pl’s Opp. at 5). This multi-layer speculation assumes




                                                  4
NAI-1515173529v2
  Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 7 of 11 PageID #:33405




an attempt to evade hypothetical creditors without a shred of support and stretches the relevance

inquiry far beyond the breaking point.

                   2.   The 2016 and 2018 Allergan-Teva agreements

        Next, the City argues that the materials sought by Request Nos. 8-12 are relevant because

they seek documents regarding Allergan’s 2016 sale of several separate corporate entities to Teva

and a 2018 agreement regarding that sale. (Pl’s Opp. at 6-7). The City is mistaken. Those

agreements were executed years before the May 2020 Acquisition, and none of the requests

references either Allergan-Teva agreement. Nevertheless, the City alleges that a purported

“dispute” exists between Teva and the Allergan Defendants regarding generics liability that

somehow justifies discovery from a new corporate parent. Yet the City points to no meaningful

evidence of such a dispute, and it appears to be the City’s counsel’s creation. And, even if there

were such a dispute, the Actavis and Watson generics entities are Defendants in this case and are

being defended by Teva’s counsel, so that supposed dispute would not warrant third party

discovery from AbbVie.

                   3.   Personal jurisdiction

        Finally, the City claims the Subpoena seeks documents relevant to Allergan Limited’s

defense of lack of personal jurisdiction. (Pl’s Opp. at 7-8). But facts post-dating the filing of a

complaint “are not relevant for personal jurisdiction analysis.” NTE LLC v. Kenny Constr. Co.,

2015 U.S. Dist. LEXIS 142686, at *14 (N.D. Ill. Oct. 21, 2015); accord Haggerty Enters., Inc. v.

Lipan Indus. Co., 2001 U.S. Dist. LEXIS 13012, at *9 (N.D. Ill. Aug. 23, 2001) (post-filing

conduct would “not be considered . . . because [personal] jurisdiction is generally determined by

facts existing at the case filing”) (citations omitted); United Phosphorus, Ltd. v. Angus Chem. Co.,

43 F. Supp. 2d 904, 908 (N.D. Ill. 1999). “The focus on whether a defendant has purposefully

availed itself of the privilege of conduct activities in the forum state necessarily implies that only

                                                  5
NAI-1515173529v2
  Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 8 of 11 PageID #:33406




conduct prior to the accrual of the cause of action or, at the very latest, the filing of the lawsuit

is relevant.” United Phosphorus, Ltd., 43 F. Supp. 2d at 908 (emphasis added). This makes sense,

because “jurisdiction attaches (or does not attach) as of the time that an action is filed.” Id., 43

F. Supp. 2d at 910. No documents requested by the Subpoena bear on whether this Court had

personal jurisdiction over Allergan Limited when Plaintiff filed its Complaint in 2014. Thus, they

are irrelevant to the jurisdictional inquiry.

        Further, the City’s only jurisdictional theory that survived the earlier motion to dismiss is

its claim that Allergan Limited (then known as Actavis plc) was “the successor-in-interest to

Actavis, Inc.” in a transaction that was completed in 2013, “and as such can be charged with

Actavis[,] Inc.’s contacts.” City of Chicago v. Purdue Pharma L.P, 2015 U.S. Dist. LEXIS 60587,

at *21-23 (N.D. Ill. May 8, 2015) (Dkt. No. 288). But the materials sought from AbbVie by the

Subpoena are not relevant to whether Allergan Limited is the successor to Actavis, Inc. by way of

a transaction that occurred seven years before AbbVie acquired the Allergan Defendants in the

Acquisition.

        B.         The City’s Opposition Confirms that the Subpoena Is Unduly Burdensome and
                   Disproportionate to the Needs of the Case.

        The Subpoena is disproportionate to the needs of the case and would impose an undue

burden on non-party AbbVie. Fed. R. Civ. P. 26(b)(1), 45(d)(1), 45(d)(3)(A)(iv). Not only does

each request call for “[a]ll Documents” about ill-defined subject matters such that responding

would require a burdensome collection, review and production process, but several requests call

for primarily privileged or protected materials, which would necessitate a laborious privilege

review. (See AbbVie Mot. at 5-7). The lack of proportionality and undue burden is particularly

evident when weighed against the City’s threadbare relevancy arguments. On this independent

basis the Subpoena should be quashed. Buonovaolanto v. LG Chem., Ltd., 2019 U.S. Dist. LEXIS


                                                 6
NAI-1515173529v2
    Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 9 of 11 PageID #:33407




229629, at *7 (N.D. Ill. Mar. 8, 2019) (Rowland, M.J.) (quashing Rule 45 subpoena, including on

proportionality grounds).

        The City’s assertion that the Requests are “narrowly tailored to seek only particular

documents about the AbbVie-Allergan relationship and information about Allergan’s post-

acquisition” (Pl’s Opp. at 8) is belied by the requests’ plain language. They do not identify

particular documents or particular sources, but rather each ask for “[a]ll Documents” either

“relating to,” “reflecting,” “concerning,” or “describing” broad subject areas. (See Subpoena (Dkt.

No. 873-1)). For example, Request No. 12, seeks “[a]ll Communications or agreements with any

Defendant concerning Opioids or Opioid-related litigation,” and it is indistinguishable from those

this Court found overbroad in Earthy, LLC v. BB&HC, LLC, 2017 U.S. Dist. LEXIS 167200, *10

(N.D. Ill. Oct. 10, 2017) (Kim, M.J.), where a subpoena sought “all communications, documents,

and electronically stored information between” a party and several entities.

        The City’s contention that the Subpoena is “narrowly tailored to seek non-public

information” likewise is unavailing. (Pl’s Opp. at 8). In fact, the requests make no such

distinction. (See Subpoena (Dkt. No. 873-1)). Further, excepting public information would only

add to the burden on AbbVie, because it would require determining what is public and what is

non-public, as business documents generally are not segregated in this manner in the ordinary

course.4




4
  The fact that AbbVie’s motion to quash summarized “all the categories of documents sought . . .
in bullet points on less than one page” does not, as the City argues, mean that the requests are
limited in scope. (Pl’s Opp. at 2). However succinct AbbVie’s synopsis may have been, the
requests have few limits. As to their length, they span two pages, and the definitions and
instructions span four pages each. (Subpoena (Dkt. No. 873-1)). And, as to their substance, they
seek a “[a]ll Documents” concerning many parts of a multi-billion dollar transaction as noted in
text above.

                                                7
NAI-1515173529v2
    Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 10 of 11 PageID #:33408




         C.        The City Fails To Justify Its Attempted End-Run Around Party Discovery Limits.

         By serving twelve broad additional requests on an affiliate of the Allergan Defendants, the

City improperly attempts to circumvent the discovery limits and schedule negotiated by the parties

and set by the Court, which permitted the City to serve “up to 10 RFPs on each Defendant

Corporate Group” (Joint Status Rep. at 7 (Dkt. No. 752)), all by June 30, 2020 (6/12/20 Minute

Order (Dkt. No. 802)). (See AbbVie Mot. at 7-8). Indeed, the City appears to acknowledge as

much, arguing (without factual support) that “Allergan has resisted producing discovery on the

issue” of Allergan’s 2016 sale of certain corporate entities to Teva and that therefore “[t]o the

extent AbbVie has information relevant to this issue, Plaintiff should be provided access to it.”

(Pl’s Opp. at 6). The City’s failure to pursue discovery it could have obtained from a party cannot

justify seeking the same discovery from a non-party.

         Moreover, the City neither identifies document requests it served on the Allergan

Defendants regarding the Acquisition or the 2016 transaction with Teva nor explains its apparent

failure to seek those documents from the Allergan Defendants within the limits and on the timeline

set by the Court. Regardless, if the City genuinely believed that it was denied relevant discovery

from the Allergan Defendants regarding the matters that are the focus of the Subpoena, the

appropriate remedy would have been a timely motion to compel against the parties to the litigation,

not a third-party subpoena to a new corporate parent with no connection to that issue. 5




5
 The City also argues that there is an inconsistency between, on the one hand, AbbVie’s statement
that the Allergan Defendants and AbbVie “are separate, distinct entities” and, on the other hand,
AbbVie’s reference to itself as the Allergan Defendants’ “corporate affiliate. ” (Pl’s Opp. At 2).
This claim ignores the most basic principles of corporate law. While AbbVie is the indirect
corporate parent of the Allergan Defendants, that is entirely consistent with and in no way
undermines the fact AbbVie and the Allergan Defendants are wholly separate, distinct legal
entities.

                                                  8
NAI-1515173529v2
 Case: 1:14-cv-04361 Document #: 886 Filed: 12/07/20 Page 11 of 11 PageID #:33409




                                    III.    CONCLUSION

        For the foregoing reasons and those set forth in its initial memorandum, AbbVie

respectfully requests that the Court quash the City’s Subpoena.


 Dated:     December 7, 2020                        Respectfully submitted,


                                                    /s/ Jeremy P. Cole
                                                    Jeremy P. Cole (Ill. Bar No. 6269551)
                                                    JONES DAY
                                                    77 West Wacker Dr.
                                                    Chicago, IL 60601
                                                    (312) 782-3939
                                                    jpcole@jonesday.com

                                                    Attorneys for AbbVie Inc.



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 7th day of December, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.


                                                      /s/ Jeremy P. Cole
                                                      Jeremy P. Cole (Ill. Bar No. 6269551)
                                                      JONES DAY
                                                      77 West Wacker Dr.
                                                      Chicago, IL 60601
                                                      (312) 782-3939
                                                      jpcole@jonesday.com

                                                      An Attorney for AbbVie Inc.




                                                9
NAI-1515173529v2
